CORRECTED OPINION

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4660



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RICHARD P. JACKMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:07-cr-00041-RWT)


Submitted:   February 27, 2008             Decided:   March 11, 2008

               Corrected Opinion Filed:   May 20, 2008


Before TRAXLER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Staff
Attorney, Daniel W. Stiller, Assistant Federal Public Defender,
Greenbelt, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Michele W. Sartori, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Appellant Richard P. Jackman contends the district court

erred in limiting his access to computers as a special condition of

supervised release. Because Jackman entered into a valid waiver of

his appellate rights that explicitly covered supervised release, we

dismiss the appeal.

           Jackman pleaded guilty to one count of transporting child

pornography, in violation of 18 U.S.C. § 2252A(a)(1) (2000).            In

his plea agreement, Jackman agreed to “knowingly and expressly

waive all rights conferred by 18 U.S.C. § 3742 to appeal whatever

sentence   is   imposed,   including   any   fine,   term   of   supervised

release, or order of restitution.”      The waiver provision contained

two explicit exceptions: Jackman retained the right to appeal an

upward departure or variance from the guidelines range, and the

right to appeal a sentence above the statutory maximum.

           The court imposed a sentence of 180 months’ imprisonment

and a twenty-five year term of supervised release.           As a special

condition of supervised release, the court ordered that Jackman

have limited access to computers, as follows:

     he [is] prohibited from possessing or using any kind of
     computers, except with the permission of the probation
     officer.   I will authorize the use of a computer in
     connection with authorized employment. But, if he uses
     a computer, either with the permission of the probation
     officer, or in connection with authorized employment, he
     will be required to consent to the installation on any
     such computer of computer monitoring software.



                                   3
              Jackman contends this condition of supervised release is

invalid because it imposes a greater deprivation of liberty than

necessary, vests the probation officer with complete discretion,

and is insufficiently narrowly tailored.           The Government responds

that the special condition of supervised release is reasonable and

valid and Jackman’s appeal is barred by his appellate waiver.

              This court reviews the validity of a waiver de novo,

United States v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000), and

will uphold a waiver of appellate rights if the waiver is valid and

the   issue    being   appealed   is   covered    by   the   waiver.   United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).               A waiver is

valid if the defendant’s agreement to the waiver was knowing and

voluntary.      United States v. Marin, 961 F.2d 493, 496 (4th Cir.

1992); United States v. Wessells, 936 F.2d 165, 167 (4th Cir.

1991).   Generally, if a district court fully questions a defendant

regarding his waiver of appellate rights during the Fed. R. Crim.

P. 11 colloquy, the waiver is valid.        Wessells, 936 F.2d at 167-68.

              In this case, the district court thoroughly reviewed the

appeal waiver during the Rule 11 colloquy.             Jackman acknowledged

that he understood that, apart from the two exceptions outlined in

the plea agreement, he waived his right to appeal. Thus, Jackman’s

agreement to the waiver was knowing and voluntary.

              The   agreement   provided   that    Jackman    “knowingly   and

expressly waive[d] all rights conferred by 18 U.S.C. § 3742 to


                                       4
appeal whatever sentence is imposed, including any fine, term of

supervised release, or order of restitution.”    Because the waiver

in the plea agreement precludes consideration of the claims he

seeks to raise on appeal, we dismiss Jackman’s appeal.*          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




     *
      Jackman contends that the conditions of supervised release
are not encompassed by the appeal waiver because he waived the
right to appeal his sentence only insofar as it resulted from a
base offense level of thirty-three.      We reject this argument.
Jackman ignores the broad waiver of appellate rights contained in
the first sentence of the appeal waiver and relies on language
following that waiver that merely explains the exception to the
waiver allowing him to appeal an upward departure from the advisory
guidelines range.

                                5